08/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005                            FLED
                                                                            AUG 2 4 2021
                                                                        Bowen Greenwooc
                                                                      Clerk of Suprerne Cour,
 IN RE THE MOTION OF SARAH R.                                            State Of Vinnia naa

 CRAIG FOR ADMISSION TO THE BAR                                     ORDER
 OF THE STATE OF MONTANA




      Sarah R. Craig has filed a motion for adrnission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Craig has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Sarah R. Craig rnay be sworn in to the practice of laNN in the State of
Montana. Arrangements for swearing in rnay be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this Z—Li day of August, 2021.




                                                             Chief Justic
    Justices




2